Mobley, Justice.
The appeal is from the direction of a verdict and from the judgment thereon, sustaining the plea of res judicata to an action brought for ejectment from described land lying between described boundary lines. The essential question in determining title to the land in dispute is not one *674of title but one of boundary. The plea was properly sustained by reason of a previous processioning proceeding in an action brought by these same plaintiffs against the defendant involving the same land, where the sole issue was boundary and not title. The boundary line was established by judgment in the processioning proceeding, which was affirmed by the Court of Appeals, thus settling the issue. This case is in all material aspects identical with Edenfield v. Lanier, 206 Ga. 696 (58 SE2d 188), which is controlling here.
Submitted September 10, 1968
Decided October 10, 1968.
Albert Butler, for appellants.
Dawson & Phillips, Richard D. Phillips, for appellee.

Judgment affirmed.


All the Justices concur.